FILED
                                              United States Court of Appeals
                   UNITED STATES COURT OF APPEALS     Tenth Circuit

                         FOR THE TENTH CIRCUIT                    July 17, 2020
                         _________________________________
                                                              Christopher M. Wolpert
                                                                  Clerk of Court
    UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 19-1453
    v.                                        (D.C. No.1:11-CR-00184-WJM-1)
                                                         (D. Colo.)
    LEON HENDERSON ASKEW,

          Defendant - Appellant.
                        _________________________________

                                     ORDER *
                          _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

         After a conviction on drug-and-gun charges, 1 Mr. Leon Askew

unsuccessfully moved to vacate his sentence. He then filed two requests for

a “Franks hearing,” which is a hearing on the veracity of an affidavit

submitted in order to obtain a warrant. United States v. Kennedy, 131 F.3d

1371, 1376 (10th Cir. 1997). The district court denied both requests, and

Mr. Askew wants to appeal the second denial of a Franks hearing.



*
      This order does not constitute binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. But the
order and judgment may be cited for its persuasive value if otherwise
appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
1
      See 18 U.S.C. § 922(g)(i), § 924(c)(1)(A); 21 U.S.C. § 841(a)(1),
(b)(1)(C).
      To appeal, Mr. Askew needs a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B). We can issue the certificate only if Mr. Askew’s appellate

argument is reasonably debatable. Laurson v. Leyba, 507 F.3d 1230, 1232

(10th Cir. 2007).

      In our view, Mr. Askew fails to satisfy this standard. He argues that

the district court should have granted his second request for a Franks

hearing. If this argument is proven, it could support vacatur of the sentence

under 28 U.S.C. § 2255. But Mr. Askew has already filed a § 2255 motion

and obtained a ruling on the merits. So any new § 2255 motion would be

second or successive, and the district court would lack jurisdiction in the

absence of authorization to file a second-or-successive § 2255 motion. In

re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

      Mr. Askew hasn’t stated any grounds for authorization. 28 U.S.C.

§ 2255(h). So his appellate argument isn’t reasonably debatable and we

can’t issue a certificate of appealability. Given the absence of a certificate

of appealability, we dismiss the appeal. 28 U.S.C. § 2253(c)(1)(B). 2


                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge


2
      We grant leave to proceed in forma pauperis.

                                      2